DETAILED ACTION
In Applicant’s Response filed 6/28/22, Applicant has amended claims 4-5, 7, 12 and 18-19. Claims 1-3 have been cancelled. Currently, claims 4-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 6/28/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No 10406013 and US Patent No 8409123  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 6/28/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 101, Applicant’s amendments to claim 19 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 112, Applicant’s amendments to claims 7 and 19 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
Regarding the claim rejections under 35 USC 102, Applicant's amendments to claim 4 have been fully considered and are sufficient to overcome the rejections of record and place the claims in condition for allowance as discussed in detail in the “allowable subject matter” section of this action. Therefore, the claim rejections under 35 USC 102 have been withdrawn.
Regarding the rejection of claims 4-20 on the ground of non-statutory double patenting, Applicant' s terminal disclaimer filed 6/28/22 has been received and fully considered and is sufficient to overcome the double patenting rejections which, accordingly, have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mallary de Merlier (attorney of record) on 7/14/22.
The application has been amended as follows: 
IN THE CLAIMS:
The claims have been amended as follows:
In claim 4, line 4: “said frame” has been changed to --said semi-rigid flexible frame--.
In claim 4, line 8: “the flexible semi-rigid frame” has been changed to --the semi-rigid flexible frame--.
In claim 4, line 8: “the semi-rigid frame” has been changed to --the semi-rigid flexible frame--.
In claim 4, line 15: “the flexible semi-rigid frame” has been changed to --the semi-rigid flexible frame--.
In claim 4, line 16: “the semi-rigid frame” has been changed to --the semi-rigid flexible frame--.

Allowable Subject Matter
Claims 4-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claims 1 and 7 could either not be found or was not suggested in the prior art of record. 
With respect to independent claim 4, the prior art of record fails to fairly teach or suggest a method of treating plantar fasciitis comprising the steps of:
providing a splint which comprises a semi-rigid flexible frame having a proximal surface and a distal surface, wherein said frame is configured to be applied along an anterior side of a user’s foot and lower leg; and a tightening strap anchored to said semi-rigid flexible frame and configured to allow the user to tighten the splint by pulling the tightening strap to draw the distal surface of the semi-rigid flexible frame toward the proximal surface of the semi-rigid frame; and
adjusting the splint by pulling said tightening strap to draw the distal surface of the flexible semi-rigid frame towards the proximal surface of the semi-rigid frame after said splint is applied to the user’s leg, in combination with the other elements of the claim.
With respect to independent claim 7, the prior art of record fails to fairly teach or suggest a method of treating plantar fasciitis comprising the steps of:
providing a splint which comprises a flexible semi-rigid frame forming a proximal surface configured to extend vertically along a user’s shin and upper ankle and a distal surface configured to extend along the top of the user’s foot, with a first receptacle in the proximal surface, a second receptacle in the distal surface, and an adjustable inelastic tightening strap that is configured to engage both receptacles; and 
adjusting said tightening strap to pull a distal surface of the splint towards a proximal surface of said splint, in combination with the other elements of the claim. 
The closest prior art of record is Chang et al (US 2008/0294082) which discloses a splint (100) comprising a semi-rigid flexible frame (splint member 110 which is “substantially rigid” and includes a “flexible” edge overmold 138 — para [0075]; fig 1A) having a proximal surface (upper portion 112 — fig 1A) and a distal surface (lower portion 124; fig 1A), and a tightening strap anchored to said frame (proximal strap 170 shown in fig 1E anchored to member 110 by passing the strap through slots 134 in the member 110 as shown in fig 1E). In Chang, however, the strap 170 is attached to the frame (110) only at the proximal surface (112) as shown in fig 1E and does not also attach to the distal surface (124) – instead, a separate strap 170 is provided at the distal surface (124) as shown in fig 4A. Thus, pulling on the straps 170 will cause tightening around the user’s foot or calf, independently, but will not draw the distal surface of the frame toward the proximal surface of the frame since neither strap is configured to extend between these two parts of the frame and, therefore, cannot draw these surfaces towards one another when tightened. Thus, for at least this reason, Chang fails to disclose or suggest the subject matter of independent claims 4 and 7.
Claims 5-6 are allowed insofar as they depend on claim 4 and thus contain the same allowable limitations.
Claims 8-20 are allowed insofar as they depend on claim 7 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786